DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 20 are pending for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No. 10,452,447 (hereinafter 447) in view of Powell (et al., (US PUB 2014/0026129 hereinafter Powell).

Claim 1 of current application 16/572,473 (hereinafter 473)
Claim 1 of Patent no. 10,452,447 (hereinafter 447)
while suspending performance of the first variation of the sharable functional task by the first software component and continuing to perform one or more non-duplicative tasks of the first software component using the first software.



 
447 does not but Powell teaches while suspending performance of the first variation of the sharable functional task by the first software component (“…deactivating the first version of the software product…” para. 0005, 0009, and 0011) and continuing to perform one or more non-duplicative tasks of the first software component using the first software (“…Swapping module 108 may use a previously identified set of differences between the first and second versions of the software product to update one or more components of the first version of the software product …” para. 0050).



Claim 1 of current application 16/572,473 (hereinafter 473)
Claim 19 of Patent no. 10,452,447 (hereinafter 447)
1. A method, implemented by one or more processors, comprising: determining, by a first application executing on a client device, a need to perform a sharable functional task; identifying a first software component installed on the client device and capable of performing a first variation of the sharable functional task; 

identifying a second software component installed on the client device and capable of performing a second variation of the 
while suspending performance of the first variation of the sharable functional task by the first software component and continuing to perform one or more non-duplicative tasks of the first software component using the first software


identifying a set of characteristics characterizing each software component of the first set of software components; selecting, using the first security component and the second security component, the second security component as a primary security component for performing a variation of the sharable functional task based on a rank value of each of the first set of software components, wherein the rank values are calculated using the set of characteristics; 
delegating, by the one or more processors, performance of the sharable functional task to the primary security component; and 
suspending, by the one or more processors, functionality associated with the first security component.


447 does not but Powell teaches while suspending performance of the first variation of the sharable functional task by the first software component (“…deactivating the first version of the software product…” para. 0005, 0009, and 0011) and continuing to perform one or more non-duplicative tasks of the first software component using the first software (“…Swapping module 108 may use a previously identified set of differences between the first and second versions of the software product to update one or more components of the first version of the software product …” para. 0050).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify 447 by adopt the teachings of Powell because Powell teaches the same field of the invention of upgrading software (title, abstract).  Further, Powell would process and update only components that are different between first and second software components to make compatible versions (para. 0050).


Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,452,447 (hereinafter 447) in view of Albertao (US PUB 2005/0120106).

Claim 9 of current application 16/572,473 (hereinafter 473)
Claim 17 of Patent no. 10,452,447 (hereinafter 447)
9. A system comprising: a computer processor; and  lookout.00001.us.c.2 (RIOOOO1C2) 34a manager module executing on the computer processor and configured to cause the computer processor to: determine, by a first application executing on a client device, a need to perform a sharable functional task; identify a first software component installed on the client device and capable of performing a first variation of the sharable functional task; identify a second software component installed on the client device and capable of performing a second variation of the sharable functional task, wherein the second variation of the sharable functional task is functionally overlapping with and not identical to the first variation; identify a set of characteristics of both the first software component and the second software component; select the second software a restrictiveness of the second software component relative to a restrictiveness of the first software component; and 
delegate, by the computer processor, performance of the sharable functional task to the second software component.



447 does not but Albertao teaches wherein the set of characteristics includes at least a restrictiveness of the second software component relative to a restrictiveness of the first software component (“…” para. 0005 – 0006 and 0013) (“…The network device monitors a distribution service for available software changes based in part on the update policy. When a software change substantially satisfies the update policy, the network device is enabled to request delivery of that software change. The delivery of the software change may include the changed software and a component upon which the software change may be dependent…” abstract and para. 0083 – 0084).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was .


Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,452,447 (hereinafter 447) in view of Conn et al., (US PUB 2016/0139737 hereinafter Conn).
 
Claim 17 of current application 16/572,473 (hereinafter 473)
Claim 18 of Patent no. 10,452,447 (hereinafter 447)
17. A non-transitory computer-readable storage medium comprising a plurality of instructions configured to execute on at least one computer processor to cause the computer processor to: determine, by a first application executing on a client device, a need to perform a sharable functional task; identify a first software component installed on the client device and capable of performing a first variation of the sharable functional task; identify a second software component installed on the client device and capable of a location of execution of the second software component within a plurality of application containers executing on the client device; and 
delegate, by the computer processor, performance of the sharable functional task to the second software component.



447 does not but Conn teaches wherein the set of characteristics includes a location of execution of the second software component (“…application containers are deployed and automatically updated through an app store (an online location where users can download applications…” para. 0019) within a plurality of application containers executing on the client device (element application containers 308 reside on user device 800 of figure 3 and associated text, especially abstract and para. 0097).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Powell by adopt the teachings of Conn because Conn would provide application container implementations that can be easily updated and display for user running multiple apps (para. 0022).


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No. 9,740,531 (hereinafter 531) view of Powell (et al., (US PUB 2014/0026129 hereinafter Powell).
 
Claim 1 of current application 16/572,473 (hereinafter 473)
Claim 1 of Patent no. 9,74,531 (hereinafter 531)
1. A method, implemented by one or more processors, comprising: determining, by a first application 
identifying a second software component installed on the client device and capable of performing a second variation of the sharable functional task, wherein the second variation of the sharable functional task is functionally overlapping with and not identical to the first variation; identifying a set of characteristics of both the first software component and the second software component; 
selecting the second software component for performing the sharable functional task based on the set of characteristics, wherein the set of characteristics includes at least a version number; and delegating, by the one or more processors, performance of the sharable while suspending performance of the first variation of the sharable functional task by the first software component  and continuing to perform one or more non-duplicative tasks of the first software component using the first software.

identifying a set of software components installed on the client device and capable of performing variations of the sharable functional task, wherein variations of the sharable functional task are functionally overlapping and not identical; 
establishing inter-app communication between the first software component and at least a second software component of the set of software components; identifying a set of characteristics characterizing both the first software component and the second software component; 
selecting, using the first software component and the second software component, the second software component as a primary software component for performing a variation of the sharable functional task based on the 
delegating, by the one or more processors, performance of the sharable functional task to the primary software component; and 
instructing the one or more processors to cause functionality associated with the first software component to be at least partially suspended.



Claim 1 of current application 16/572,473 (hereinafter 473)
Claim 19 of Patent no. 9,74,531 (hereinafter 531)
1. A method, implemented by one or more processors, comprising: determining, by a first application executing on a client device, a need to perform a sharable functional task; identifying a first software component installed on the client device and capable of performing a first variation of the while suspending performance of the first variation of the sharable functional task by the first software component  and continuing to perform one or more non-duplicative tasks of the first software component using the first software.



531 does not but Powell teaches while suspending performance of the first variation of the sharable functional task by the first software component (“…deactivating the first version of the software product…” para. 0005, 0009, and 0011) and continuing to perform one or more non-duplicative tasks of the first software component using the first software (“…Swapping module 108 may use a previously identified set of differences between the first and second versions of the software product to update one or more components of the first version of the software product …” para. 0050).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify 531 by adopt the teachings of Powell because Powell teaches the same field of the invention of upgrading software (title, abstract).  Further, Powell would process and update only components that are different between first and second software components to make compatible versions (para. 0050).


Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,740,531 hereinafter 531) in view of Albertao (US PUB 2005/0120106).

Claim 9 of current application 16/572,473 (hereinafter 473)
Claim 17 of Patent no. 9,74,531 (hereinafter 531)
9. A system comprising: a computer processor; and  lookout.00001.us.c.2 (RIOOOO1C2) 34a manager module executing on the computer processor and configured to cause the computer processor to: determine, by a first application executing on a client device, a need to perform a sharable functional task; identify a first software component installed on the client device and capable of performing a first variation of the sharable functional task; identify a second software component installed on the client device and capable of performing a second variation of the sharable functional task, wherein the second variation of the sharable functional task is functionally overlapping wherein the set of characteristics includes a location of execution of the second software component within a plurality of application containers executing on the client device; and 
delegate, by the computer processor, performance of the sharable functional task to the second software component.



531 does not but Albertao teaches wherein the set of characteristics includes a location of execution of the second software component (“…application containers are deployed and automatically updated through an app store (an online location where users can download applications…” para. 0019) within a plurality of application containers executing on the client device (element application 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify 531 by adopt the teachings of Conn because Conn would provide application container implementations that can be easily updated and display for user running multiple apps (para. 0022).


Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 9,740,531 hereinafter 531) in view of Conn et al., (US PUB 2016/0139737 hereinafter Conn).

Claim 17 of current application 16/572,473 (hereinafter 473)
Claim 18 of Patent no. 9,74,531 (hereinafter 531)
17. A non-transitory computer-readable storage medium comprising a plurality of instructions configured to execute on at least one computer processor to cause the computer processor to: determine, by a first application executing on a client device, a need to perform a sharable functional task; identify a first software a location of execution of the second software component within a plurality of application containers executing on the client device; and 




531 does not but Conn teaches wherein the set of characteristics includes a location of execution of the second software component (“…application containers are deployed and automatically updated through an app store (an online location where users can download applications…” para. 0019) within a plurality of application containers executing on the client device (element application containers 308 reside on user device 800 of figure 3 and associated text, especially abstract and para. 0097).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify 531 by adopt the teachings of Conn because Conn would provide application container implementations that can be easily updated and display for user running multiple apps (para. 0022).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell et al., (US PUB 2014/0026129 hereinafter Powell).
Powell reference was cited in previous office action.

As to claim 1, Powell teaches a method, implemented by one or more processors, comprising: 
determining, by a first application executing on a client device, a need to perform a sharable functional task (“…installing one or more files of the second version of the security software product and installing one or more components of the second version of the security software product needed during a boot process…” para. 0011, 0052); 
identifying a first software component installed on the client device and capable of performing a first variation of the sharable functional task (“First Version of the Software Product” element 220 of figure 2 and para. 0011); 
identifying a second software component installed on the client device and capable of performing a second variation of the sharable functional task (“Second Version of the Software Product” element 222 of figure 2, para. 0009, 0011, 0026), wherein the second variation of the sharable functional task is functionally overlapping with and not identical to the first variation (“…rebooting a computing system on which the first and second versions of the security software product are installed and swapping the first and second versions of the security software product by activating the second version of the security software product and deactivating the first version of the security software product. According to some embodiments, the method may include installing one or more files of the second version of the security software product and installing one or more components of the second version of the security software product needed during a boot process. The method may additionally or alternatively include modifying a state of one or more components of the first version of the software product such that the one or more components will not restart after rebooting the computing system” para. 0011 - 0013); 
identifying a set of characteristics of both the first software component and the second software component (“…installing the second version of the software product may include identifying a set of differences between the first version of the software product and the second version of the software product and swapping the first and second versions of the software product may include using the set of differences to update one or more components of the first version of the software product for use with the second version of the software product…” para. 0009); 
selecting the second software component for performing the sharable functional task based on the set of characteristics, wherein the set of characteristics includes at least a version number (“…swapping the first and second versions of the software product by activating the second version of the software product …” para. 0005 – 0006 and 0013); and 
delegating, by the one or more processors, performance of the sharable functional task to the second software component (“…, swapping the first and second versions of the software product may include uninstalling the first version of the software product after the first version of the software product is deactivated and the second version of the software product is activated…” delegating by activating second version of software product to swap to the second version software product, para. 0009) while suspending performance of the first variation of the sharable functional task by the first software component (“…deactivating the first version of the software product…” suspending/deactivating the first version to let second version active and running, para. 0009, and 0011) and continuing to perform one or more non-duplicative tasks of the first software component using the first software (“…Swapping module 108 may use a previously identified set of differences between the first and second versions of the software product to update one or more components of the first version of the software product …” non-duplicative tasks are set of differences between two versions of the software product are used to update the first version of software product, para. 0050).

As to claim 2, Powell teaches the method of claim 1, further comprising: 
in response to detecting that the second software component is no longer installed or executing, assigning, by the one or more processors, performance of the sharable functional task to the first software component (“…the swapping module may be programmed to direct the processor to deactivate the second version of the software product by modifying a state of one or more components of the first version .  

As to claim 3, Powell teaches the method of claim 2, further comprising: 
in response to detecting that the second software component is reinstalled or executing, delegating, by the one or more processors, performance of the sharable functional task back to the second software component (“…methods for updating a software product. As used herein, the phrase "updating a software product" generally refers to upgrading and/or replacing an existing software product. In some embodiments, a method may include receiving a request to install a second version of a software product over a first version of the software product, installing the second version of the software product in a dormant state while the first version of the software product is running, and swapping the first and second versions of the software product by activating the second version of the software product and deactivating the first version of the software product…” para. 0005).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al., (US PUB 2014/0026129 hereinafter Powell) in view of Curry et al., (US PAT 8,683,548 hereinafter Curry).

As to claim 4, Powell teaches the method of claim 1, Powell does not but Curry teaches further comprising authenticating the second software component (“…Authentication …” col. 9 lines 14 – 45).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Powell by adopt the teachings of Curry because Curry would provide details of security software services (col. 9 lines 14 – 51) and Powell would apply to the software components.

As to claim 5, Powell teaches the method of claim 4, Powell does not but Curry teaches wherein authenticating comprises comparing a digital certificate of the second software component with a list of known signers (“Examples of user criteria can include : Authentication (e.g., user validated to a level of trust) Authorization/attributes (e.g., user is entitled to perform action) Local rights .  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Powell by adopt the teachings of Curry because Curry would provide details of security software services (col. 9 lines 14 – 51) and Powell would apply to the software components.

As to claim 6, Powell modified by Curry teaches the method of claim 4, Powell does not but Curry teaches wherein authenticating comprises comparing a presence or an absence of code sequences of one or more of the second software component (“…hash codes verified…” col. 9 lines 1 - 3 ).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Powell by adopt the teachings of Curry because Curry would provide details of security software services (col. 9 lines 14 – 51) and Powell would apply to the software components.

As to claim 7, Powell modified by Curry teaches the method of claim 4, Powell does not but Curry teaches wherein authenticating comprises comparing a similarity or dissimilarity of one or more of the second software component with known good or bad software components (“…Black list ("Known Bad Objects" or KBO) White list (("Known Good Objects" or KGO) Stack integrity Sequence integrity Object requirements Object authentication…” col. 8 lines 50 - 60).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Powell by adopt the teachings of Curry because Curry would provide details of security software services (col. 9 lines 14 – 51) and Powell would apply to the software components.

As to claim 8, Powell modified by Curry teaches the method of claim 4, Powell does not but Curry teaches wherein authenticating comprises comparing a calculated hash value of the second software component with a trusted authentication hash value (“…hash codes verified…” col. 9 lines 1 - 3).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Powell by adopt the teachings of Curry because Curry would provide details of security software services (col. 9 lines 14 – 51) and Powell would apply to the software components.


Claims 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al., (US PUB 2014/0026129 hereinafter Powell) in view of Albertao (US PUB 2005/0120106).

As to claim 9, Powell teaches a system comprising:
a computer processor (element processor 514 of figure 5); and 
a manager module executing on the computer processor and configured to cause the computer processor to:
determine, by a first application executing on a client device, a need to perform a sharable functional task (“…installing one or more files of the second version of the security software product and installing one or more components of the second version of the security software product needed during a boot process…” para. 0011, 0052); 
identify a first software component installed on the client device and capable of performing a first variation of the sharable functional task (“First Version of the Software Product” element 220 of figure 2 and para. 0011); 
identify a second software component installed on the client device and capable of performing a second variation of the sharable functional task (“Second Version of the Software Product” element 222 of figure 2, para. 0009, 0011, 0026), wherein the second variation of the sharable functional task is functionally overlapping with and not identical to the first variation (“…rebooting a computing system on which the first and second versions of the security software product are installed and swapping the first and second versions of the security software product by ; 
identify a set of characteristics of both the first software component and the second software component (“…installing the second version of the software product may include identifying a set of differences between the first version of the software product and the second version of the software product and swapping the first and second versions of the software product may include using the set of differences to update one or more components of the first version of the software product for use with the second version of the software product…” para. 0009); 
select the second software component for performing the sharable functional task based on the set of characteristics (“…swapping the first and second versions of the software product by activating the second version of the software product …” para. 0005 – 0006 and 0013).
delegate, by the at least one computer processor, performance of the sharable functional task to the second software component (“…the second version of the software product is activated…” para. 0009).
wherein the set of characteristics includes at least a restrictiveness of the second software component relative to a restrictiveness of the first software component (“…” para. 0005 – 0006 and 0013) (“…The network device monitors a distribution service for available software changes based in part on the update policy. When a software change substantially satisfies the update policy, the network device is enabled to request delivery of that software change. The delivery of the software change may include the changed software and a component upon which the software change may be dependent…” abstract and para. 0083 – 0084).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Powell by adopt the teachings of Albertao because Albertao would provide policy to control a selection criterion to software update as desired (para. 0083 - 0084).

As to claims 10 - 11, see rejection for claims 2 – 3 above.
 

Claims 12 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Albertao, as applied to claim 9, and further in view of Curry et al., (US PAT 8,683,548 hereinafter Curry).
Curry reference was cited in previous office action.

As to claim 12, Powell and Alberto teach the system of claim 9, Powell and Alberto do not but Curry teaches further comprising authenticating the second software component (“…Authentication …” col. 9 lines 14 – 45).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Powell and Alberto by adopt the teachings of Curry because Curry would provide details of security software services (col. 9 lines 14 – 51) and Powell would apply to the software components.

As to claim 13, Powell and Alberto teach the system of claim 9, Powell and Alberto do not but Curry teaches wherein authenticating comprises comparing a digital certificate of the second software component with a list of known signers (“Examples of user criteria can include : Authentication (e.g., user validated to a level of trust) Authorization/attributes (e.g., user is entitled to perform action) Local rights Organizational rights Management rights The data transfer criteria apply to data movement through the airlock 260. These may include, for example: Know Bad Pattern (KBP) Know Good Pattern (KGP) Metadata (DRM)/Tags (e.g., use tags in inputs, such as "company confidential," to categorize actions) Process integrity (e.g., do not allow action …” col. 9 lines 14 – 45).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Powell and Alberto by adopt the teachings of Curry because Curry 

As to claim 14, Powell and Alberto teach the system of claim 9, Powell and Alberto do not but Curry teaches wherein authenticating comprises comparing a presence or an absence of code sequences of one or more of the second software component (“…hash codes verified…” col. 9 lines 1 - 3 ).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Powell and Alberto by adopt the teachings of Curry because Curry would provide details of security software services (col. 9 lines 14 – 51) and Powell would apply to the software components.

As to claim 15, Powell and Alberto teach the system of claim 9, Powell and Alberto do not but Curry teaches wherein authenticating comprises comparing a similarity or dissimilarity of one or more of the second software component with known good or bad software components (“…Black list ("Known Bad Objects" or KBO) White list (("Known Good Objects" or KGO) Stack integrity Sequence integrity Object requirements Object authentication…” col. 8 lines 50 - 60).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Powell and Alberto by adopt the teachings of Curry because Curry 

As to claim 16, Powell and Alberto teach the system of claim 9, Powell and Alberto do not but Curry teaches wherein authenticating comprises comparing a calculated hash value of the second software component with a trusted authentication hash value (“…hash codes verified…” col. 9 lines 1 - 3).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Powell and Alberto by adopt the teachings of Curry because Curry would provide details of security software services (col. 9 lines 14 – 51) and Powell would apply to the software components.


Claims 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al., (US PUB 2014/0026129 hereinafter Powell) in view of Conn et al., (US PUB 2016/0139737 hereinafter Conn).

As to claim 17, Powell teaches a non-transitory computer-readable storage medium (“System memory 516 generally represents any type or form of volatile or non-volatile storage device or medium capable of storing data and/or other computer-readable instructions” para. 0060) comprising a plurality of instructions configured to execute on at least one computer processor to cause the computer processor a computer processor (element processor 514 of figure 5) to:
 
determine, by a first application executing on a client device, a need to perform a sharable functional task (“…installing one or more files of the second version of the security software product and installing one or more components of the second version of the security software product needed during a boot process…” para. 0011, 0052); 
identify a first software component installed on the client device and capable of performing a first variation of the sharable functional task (“First Version of the Software Product” element 220 of figure 2 and para. 0011); 
identify a second software component installed on the client device and capable of performing a second variation of the sharable functional task (“Second Version of the Software Product” element 222 of figure 2, para. 0009, 0011, 0026), wherein the second variation of the sharable functional task is functionally overlapping with and not identical to the first variation (“…rebooting a computing system on which the first and second versions of the security software product are installed and swapping the first and second versions of the security software product by activating the second version of the security software product and deactivating the first version of the security software product. According to some embodiments, the method may include installing one or more files of the second version of the security software product and installing one or more components of the second version of the security software product needed during a boot process. The method may additionally or ; 
identify a set of characteristics of both the first software component and the second software component (“…installing the second version of the software product may include identifying a set of differences between the first version of the software product and the second version of the software product and swapping the first and second versions of the software product may include using the set of differences to update one or more components of the first version of the software product for use with the second version of the software product…” para. 0009); 
select the second software component for performing the sharable functional task based on the set of characteristics (“…swapping the first and second versions of the software product by activating the second version of the software product …” para. 0005 – 0006 and 0013).
delegate, by the at least one computer processor, performance of the sharable functional task to the second software component (“…the second version of the software product is activated…” para. 0009).
Powell does not but Conn teaches wherein the set of characteristics includes a location of execution of the second software component (“…application containers are deployed and automatically updated through an app store (an online location where users can download applications…” para. 0019) within a plurality of application containers executing on the client device (element application 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Powell by adopt the teachings of Conn because Conn would provide application container implementations that can be easily updated and display for user running multiple apps (para. 0022).

As to claim 18, Powell and Conn teaches the non-transitory computer-readable storage medium of claim 17, Powell teaches wherein the plurality of instructions are configured to execute on the at least one computer processor to cause the at least one computer processor to: in response to detecting that the second software component is no longer installed or executing, assign, by the computer processor, performance of the sharable functional task to the first software component (“…the swapping module may be programmed to direct the processor to deactivate the second version of the software product by modifying a state of one or more components of the first version of the software product such that the one or more components will not restart after a reboot….” para. 0013).  

As to claim 19, Powell and Conn teaches the non-transitory computer-readable storage medium of claim 18, wherein the plurality of instructions are configured to execute on the at least one computer processor to cause the at least one computer processor to: in response to detecting that the second software component is reinstalled or executing, delegate, by the computer processor, performance of the sharable functional task back to the second software component (“…the swapping module may be programmed to direct the processor to deactivate the second version of the software product by modifying a state of one or more components of the first version of the software product such that the one or more components will not restart after a reboot….” para. 0013).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Powell and Conn, as applied to claim 17, and further in view of Curry et al., (US PAT 8,683,548 hereinafter Curry).

As to claims 20, Powell and Conn teaches the non-transitory computer-readable storage medium of claim 17, Powell and Conn do not but Curry teaches wherein the plurality of instructions are configured to execute on the at least one computer processor to cause the at least one computer processor to authenticate the second software component (“…Authentication …” col. 9 lines 14 – 45).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Powell and Conn by adopt the teachings of Curry because Curry would provide details of security software services (col. 9 lines 14 – 51) and Powell would apply to the software components.

Response to Arguments
Double Patenting Rejection (page 8 of remark)
Applicant’s arguments, with respect to the Double Patenting rejection of claims 1 - 20 have been fully considered but are not persuasive.
The Double Patenting rejection is now rejected over Powell, Curry, Albertao, and Conn.  See rejection above.

Rejection Under 35 U.S.C. § 102 
Applicant’s arguments, with respect to the rejection of claims 1 - 3 have been fully considered but are not persuasive.
Applicant argued that “…In view of the forgoing, Powell does not anticipate claim 1, which recites: 
delegating, by the one or more processors, performance of the sharable 
functional task to the second software component while suspending 
performance of the first variation of the sharable functional task by the 
first software component and continuing to perform one or more non- duplicative tasks of the first software component using the first software component....” as amended (page 9 of remark)
In response
In Powell, when swapping and activating from the first to second version of software (para. 0009) the system deactivates performance of the first variation of the sharable functional task by the first software component (para. 0005, 0009, and 0011), The system performs one or more non-duplicative tasks of the first software component 
Therefore, Powell teaches amended claimed limitation delegating, by the one or more processors, performance of the sharable functional task to the second software component while suspending performance of the first variation of the sharable functional task by the first software component and continuing to perform one or more non- duplicative tasks of the first software component using the first software component....”

Applicant argued that “Powell does not anticipate claim 9, which recites: 
select the second software component for performing the sharable functional task based on the set of characteristics, wherein the set of characteristics includes at least a restrictiveness of the second software component relative to a restrictiveness of the first software component....” (page 9 of remark).
In response
The amended claim now is rejected over Powell and Albertao.  See rejection above.

Applicant argued that “Powell does not anticipate claim 17, which recites: 
select the second software component for performing the sharable 
functional task based on the set of characteristics, wherein the set of characteristics includes a location of execution of the second software component within a plurality of application containers executing on the client device... (page 9 of remark)

The amended claim now is rejected over Powell and Conn.  See rejection above.

Claims 2-3, 10-11, and 18-19 are dependent on claims 1, 9, and 17, respectively, and are therefore allowable for at least this reason.

Rejection Under 35 U.S.C. § 103 
Applicant’s arguments, with respect to the rejection of dependent claims have been fully considered but are not persuasive.
Applicant argued that “The alleged disclosure of Curry does not remedy the deficiencies of Powell with respect to claims 1, 9, and 17 and is not alleged to do so. Claims 4-8, 12-16, and 20 are dependent”.
	In response
Examiner cited Powell for teaching independent claims as rejected.  Applicant fails to point out how Curry did not remedy the deficiencies of Powell.  Powell and Curry, not any alone, teaches claimed limitations of dependent claims. 
Dependent claims 2 – 3, which depend on claim 1, now are rejected over Powell.
Dependent claims 4 – 8, which depend on claim 1, now are rejected over Powell and Curry.
Dependent claims 10 – 11, which depend on claim 9, now are rejected over Powell and Albertao.
Dependent claims 12 – 16, which depend on claim 9, now are rejected over Powell and Albertao and Curry.

Dependent claims 18 – 19, which depend on claim 17, now are rejected over Powell and Conn and Curry.



Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Chavez et al., (US PUB 2009/0007096), discloses a method for secure software deployments (title, abstract, and figures 1 – 5).
Renolds, (US PUB 2013/0298117), discloses a method for providing software updates to local machines (title, abstract, and figures 1 – 4).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194